Chase, Ch.J.
delivered the opinion of the Coin t. The court are of opinion, that Owings, the appellant, as supercargo and consignee of the outward cargo, and in virtue of the verbal agreement proved, and the written agreement by -which he became interested in one third of the cargo, had a right to retain the inward cargo, and had a lien thereon to reimburse himself for all advances made by him, and to satisfy any balance which might be due to him on a final adjustment of the transactions in trade between himself and Minor. The alteration made in the bill of lading by Owings was made for the purpose of enabling him to enter the inward cargo, Minor having become insolvent and absconded. Owings, in making the alteration, did not act fraudulently, nor did he acquire any new rights thereby; he was the shipper of the goods, and the bill of lading was iu his possession, and under his control, and he had a right to stop the goods in transitu. So long as Owings retained the possession of the goods, he had a lien on them to satisfy all legal demands, and he could not be divested of his possession by Minor, or any person claiming under him, until they were satisfied. Karthuus, the appellee, in virtue of the assignment to him from Minor, stood iu his place, arid did not thereby acquire an interest in the outward cargo superior to that which vested in Minor previous to his making the assignment.
The court are of opinion that the transaction on the part of Owings is not tinctured with fraud, and that the decree of the court of chancery be reversed with costs.
It appears to the court that it is not necessary to determine what would have been the situation of the parties if the agreement before mentioned had not existed.
DECREE REVERSED.